Case 1:99-mc-09999 Document 303-15 Filed 03/16/20 Page 1 of 1 PageID #: 20682



                          IN THE UNITED STATES DISTRICT COURT

                               FOR THE DISTRICT OF DELAWARE

 FINJAN, INC.,                                      )
                                                    )
                  Plaintiff,                        )
                                                    )
    v.                                              ) C.A. No. ________
                                                    )
 TRUSTWAVE HOLDINGS, INC., and                      )
 SINGAPORE TELECOMMUNICATIONS                       )
 LIMITED,                                           )
                                                    )
                  Defendants.                       )


                    RULE 7.1 CORPORATE DISCLOSURE STATEMENT

         Pursuant to Fed. R. Civ. P. 7.1, Plaintiff Finjan, Inc. states that it is a wholly owned

subsidiary of Finjan Holdings, Inc., which is a publicly traded company.

                                                      /s/ Karen E. Keller
                                                      Karen E. Keller (No. 4489)
                                                      Jeff Castellano (No. 4837)
                                                      SHAW KELLER LLP
                                                      I.M. Pei Building
                                                      1105 North Market Street, 12th Floor
OF COUNSEL:                                           Wilmington, DE 19801
Bijal Vakil                                           (302) 298-0700
WHITE & CASE LLP                                      kkeller@shawkeller.com
3000 El Camino Real                                   jcastellano@shawkeller.com
2 Palo Alto Square, Suite 900                         Attorneys for Plaintiff
Palo Alto, CA 94306
(650) 213-0300

 Dated: March 16, 2020
